Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 1/10/2022. 
Claims 1-10 are pending in this application.
Claims 2, 4, 6-7 have been cancelled.
Claims 1, 5 have been amended.
Claims 1, 3, 5, 8-10 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant amended the claims based on the Allowable Subject Matter indicated in the interview summary (12/29/2021). The double patenting rejection presented in the First Action has been withdrawn. Applicant has filed the TD on the co-pending case 17/233,319. The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “a network convergence circuit defined at least in part by the Ethernet switch and/or the CAN gateway, and structured to facilitate electronic communications between the Ethernet vehicle control device and the CAN vehicle control device by translating and relaying data messages between the Ethernet based 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is listed below:
US 2017/0359128 A1: Disclose messages on controller area network (CAN) buses are communicated over subsea links. Messages are sent as electrical or optical signals. The present invention provides a subsea CAN BUS electronic distribution unit (EDU) for transmitting, receiving, converting, and routing electrical or optical signals sent over a subsea 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446